In a proceeding pursuant to CPLR article 78 to compel respondents to reinstate petitioner to his position as Assistant Corporation Counsel in the Law Department of the City of New York, petitioner appeals from a judgment of the Supreme Court, Kings County (Yoswein, J.), dated June 17,1980, that, after a hearing, (1) determined that petitioner was a “deputy” within the meaning of section 75 of the Civil Service Law and was not entitled to a hearing pursuant to that law, and (2) dismissed the petition. The appeal brings up for review a prior order of the same court (Leone, J.), dated January 25, 1979, that granted respondents’ cross motion to dismiss the petition to the extent of dismissing petitioner’s claim of “patronage dismissal” on the ground that it was insufficiently pleaded, with leave to replead the claim with *832particularity. Judgment affirmed, without costs or disbursements, for the reasons stated in the decision of Mr. Justice Yoswein at Special Term. The order that dismissed petitioner’s “patronage dismissal” claim, with leave to replead that claim with particularity, was properly made. Mollen, P.J., Damiani, Gulotta and Cohalan, JJ., concur.